Citation Nr: 1332074	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Guerrilla and Combination Service from March 1945 to September 1945, and in the Special Philippine Scouts from April 1946 to January 1949.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
`
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that VA has used an incorrect address to send correspondence to the appellant. 

On May 17, 2013, the RO sent a May 2013 supplemental statement of the case to the appellant at an address in Los Angeles, California.  On May 20, 2013, the RO used the same address to send the appellant a VA Form 21-22a.  The Board sent correspondence to the appellant at this address on July 16, 2013.  

Each piece of correspondence was returned to the sender.  Each envelope had a handwritten notation that the appellant was no longer at that address and now lived in the Philippines.  

A review of the claims file indicates that the appellant sent evidence to VA that was received in January 2013.  The appellant used a return address in the Philippines.  

The proper development of the appellant's claim requires that VA resend the returned correspondence to the appellant's Philippine return address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Using the Philippine return address identified above, resend a copy of the complete May 17, 2013, correspondence; the May 20, 2013, correspondence; and the July 16, 2013, correspondence, as contained in the claims file, to the appellant, and provide an opportunity to respond.  

The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



